     Case 4:20-cv-00956-P Document 9 Filed 09/21/20       Page 1 of 1 PageID 21



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

LOUISE RHODES,                           §
                                         §
       Plaintiff,                        §
                                         §
v.                                       §    Civil Action No. 4:20-cv-00956-P-BP
                                         §
UNITED STATES OF AMERICA,                §
et al.,                                  §
                                         §
       Defendants.                       §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. ECF No. 7. No objections were filed, and the Magistrate

Judge’s Recommendation is ripe for review. The District Judge reviewed the proposed

Findings, Conclusions, and Recommendation for plain error. Finding none, the

undersigned District Judge believes that the Findings and Conclusions of the Magistrate

Judge are correct, and they are ACCEPTED as the Findings and Conclusions of the Court.

       Accordingly, it is ORDERED that Plaintiff’s Motion Requesting Cancellation

(ECF No. 6) is GRANTED and the case is DISMISSED without prejudice.

       SO ORDERED on this 21st day of September, 2020.




                          Mark T. Pittman
                          UNITED STATES DISTRICT JUDGE
